Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
Applicant’s amendment filed on February 28, 2022 has not been entered.

Continuation of 3. NOTE: Claims 1 has been extensively amended. 

In particular, Applicant has amended claim 1 to recite:
“with a ortho nitro benzyl protecting group covalently attached to the substrate” in lines 1-2;
“a film of non-aqueous solvent which has a boiling point of greater than about 250 oC and a viscosity of less than about 150 centipoise which covers that substrate and the functional group protected with the ortho nitro benzyl protecting group, wherein the thickness of the film is less than 100 nm” in lines 3-6.
 

These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on February 28, 2022 has not been entered.


Continuation of 12.  does NOT place the application in condition for allowance because: As the claims’ amendments has not been entered, Applicants' arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.

Response to arguments as they relate to the rejection of the claims filed on August 26, 2021.
Maintained Objections/Rejections
Claim Rejections - 35 USC § 102
The rejection of claims 1, 3, 4, 8-13 and 29 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Huang et al. (US Patent Application Publication No. 20040013573, published January 22, 2004) as evidenced by Thomas (AZoNetwork, 2018, 1-4); and McGall et al. (US Patent Application Publication No. 20190366292, published December 5, 2019). 
Regarding claims 1, 3, 4, 8-13 and 29, Huang et al. teach coupling a compound to a substrate that has an immobilized reactive group including forming a dry thin film of a compound having a reactive group and a protecting group on the substrate (interpreted as a functional group comprising a protecting group; and forming a thin film encompassing a thickness of less than 100 microns); and contacting an organic solvent (interpreted as a non-aqueous solvent) having an activator compound dissolved therein to the substrate to thereby couple the compound to the substrate by coupling the immobilized reactive group to the compound reactive group (interpreting the organic solvent as a non-aqueous solvent, claim 1) (paragraph [0024]); wherein it is known that a thin film is generally thinner than one-micron, as thick as one layer of atoms, and various metal oxides thin films have a thickness of about 100 nm as evidenced by Thomas (pg. 3, second and sixth full paragraphs; and pg. 3, last partial paragraph); and where it is known that a thin film of solvent has a thickness of less than 100 microns as evidenced by McGall et al. (paragraph [0055]). Huang et al. teach in Example 1 that (i) a solution of 3’-DMT-thymidine-5’CEP in acetonitrile (interpreted as a functional group protected with a protecting group) was prepared and spotted onto a microscope glass slide covalently coated with polyethylene glycol (MW ca. 400) (ii) the slide was dried in the dry box until a thin-film of 3’-O-DMT-thymidine-5-phosphoramidite developed on the glass surface; (iii) the glass slide was dipped into a solution of tetrazole in dry acetonitrile (interpreting dry acetonitrile as non-aqueous solvent); (iv) washed with acetonitrile; (v) oxidized with iodine solution; and (vi) dried (interpreting the dried slides as comprising a film having a thickness of less than 100 microns) (paragraph [0198]). Huang et al. teach that in addition to the exemplary use of DMT, the protecting groups of the nucleic acid subunits can include photo, acid or base labile protecting groups such as nitroveratryloxy carbonyl (NVOC), nitrobenzyloxy carbonyl (NBOC), dimethyl dimethoxybenzyloxy carbonyl (DMBOC), 5-bromo-7-nitroindolinyl, o-hydroxy-a-methyl cinnamoyl, and methyl-6-nitropiperonyloxycarbonyl (MeNPOC), wherein the properties and uses of photolabile groups can be found in McCray et al. (J. Amer. Chem. Sock, 1970); Amit et al. (J. Org. Chem, 1974); US Patent 5889165; and US Patent Application US20010044530 (interpreted as photolabile protecting groups including DMBOC, NBOC, MeNPOC; and comprising a mixture of polyethylene glycol with a MW between 250-1000 Da, and a cyclic carbonate protecting group, claims 1, 3 and 8) (paragraphs [0162]; and [0222], lines 1-2). Huang et al. teach in Example 8 that the phosphor-amidite derivative of the nucleoside was coupled to the polyethylene glycol linker on the glass slide; the glass slide was sprayed with an aerosol of tetrazole solution in an organic solvent through a spray head for 10 seconds (interpreted as a film of non-aqueous solvent having a thickness of less than 100 microns); the unreacted functional groups on the slide were capped with 1-methyl-imidazole; the slide was washed with acetonitrile twice and dried at 80oC, wherein the nucleotide compound can have a protecting group attached at the C-3’ or the C-5’ and a reactive group that is a phosphoramidite (interpreting the sprayed aerosol, the post-wash slide, and the dried slide as comprising a film of non-aqueous solvent having a thickness of less than 100 microns; tetrazole as a protecting group; boiling point of the film is greater than 250C; vapor pressure less than 0.02 mmHg, claims 1, 9 and 10) (paragraphs [0009]; and [0223]). Huang et al. teach that the invention includes features such as particles; as well as, an apparatus for depositing chemical compounds on a substrate; photoreceptors, applicator units, registration unit and a chemical fuser, wherein each photoreceptor is adapted to move a region of its surface from a loading zone of an applicator unit to a position along the substrate path such that the surface can contact a substrate on the path, wherein the photoreceptor can be a cylinder or drum that rotated, or a belt (interpreted as offsets, claim 4) (paragraphs [0010]; and [0046]). Huang et al. teach a first substrate and a second substrate, wherein the first substrate is flexible (e.g., paper), and the second substrate is rigid, and that positioning can include aligning the first and second substrate (interpreted as offsets, claim 4) (paragraph [0084]). Huang et al. teach that the invention includes a dielectric liquid component and particles, wherein the dielectric liquid can be partially composed of an inert organic solvent such as isoparaffin (interpreting inert organic solvents including PEG as encompassing a boiling point of the film is greater size of the spotted thin-films range from 20 nm to 1500 nm (interpreted as offset between 100 and 200 nm thick, claim 29) (paragraph [0227]). Huang et al. teach that the solvent can be an organic solvent such as acetonitrile, dintiriles, and propylene carbonate (interpreted as non-aqueous solvent, claim 1) (paragraph [0152]).
Huang et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed February 28, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Huang fails to disclosed a film of non-aqueous solvent applied to the surface of the substrate but instead teaches the application of bulk solvent to the surface of the substrate (Applicant Remarks, pg. 9, last full paragraph).
Regarding (a), Applicant’s assertion that Huang fails to disclosed a film of non-aqueous solvent applied to the surface of the substrate but instead teaches the application of bulk solvent to the surface of the substrate, is not persuasive. The Examiner respectfully notes that the claims are directed to a substrate and not to the method of making the substrate or to a product-by-process. Thus, how the film of non-aqueous solvent is applied to the substrate is not germane to the issue of patentability.


	Claims 1, 3, 4, 8-13 and 29 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).




/Amy M Bunker/
Primary Examiner, Art Unit 1639